              Case 2:16-cr-00277-RSM Document 164 Filed 04/29/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                        CASE NO. CR16-277RSM
 9
                     Plaintiff
10                                                      ORDER DENYING MOTION FOR
              v.                                        COMPASSIONATE RELEASE
11
      ROBERT D. THORSON,
12
                     Defendant.
13

14
            This matter comes before the Court on the “Motion for Humanitarian Relief and
15
     Compassionate Release,” filed by Defendant Robert Thorson on behalf of himself and others
16

17   similarly situated. Dkt. #163. Mr. Thorson, an inmate at FCI Sheridan in Oregon, moves “for

18   an order of compassionate release of all prisoners over the age of fifty five years on humanitarian

19   grounds,” citing the COVID-19 pandemic. Id.
20          Mr. Thorson drafted his Motion on March 27, 2020, and initially mailed it to the United
21
     States District Court for the District of Oregon. Id. at 7. It was postmarked on April 14, the
22
     Oregon court forwarded it along without a cover letter, and this Court finally received it on April
23
     20. It was processed and added to the docket on April 23.
24

25          As an initial matter, the Court has interpreted this as a Motion for Compassionate Release

26   because it is titled as such, however Mr. Thorson refers to himself as a plaintiff rather than a

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
                Case 2:16-cr-00277-RSM Document 164 Filed 04/29/20 Page 2 of 3



     defendant, brings the Motion on behalf of a group of plaintiffs, fails to discuss his own health or
 1

 2   criminal record, and cites no legal argument to support compassionate release. As stated below,

 3   this Motion is procedurally deficient as a motion for compassionate release but would be

 4   procedurally deficient as any other kind of Motion seeking this relief.
 5
            Mr. Thorson includes no legal argument and admits it. Id. at 5 (“Plaintiff has no case
 6
     law, as he cannot go to the law library, but there may be no case law…”). Instead, Mr. Thorson
 7
     discusses the conditions at FCI Sheridan during the lockdown for COVID-19, including
 8
     allegations that the air being circulated is not properly ventilated, that staff is not wearing face
 9

10   masks, and that the food is being served at room temperature. Id. at 2–3.

11          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of
12   imprisonment “constitutes a final judgment and may not be modified by a district court except in
13
     limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations
14
     omitted).    Those limited circumstances are provided under 18 U.S.C. § 3582(c)(1)(A)(i).
15
     Effective December 21, 2018, the First Step Act of 2018 amended Section 3582(c)(1)(A) by
16

17   adding a provision that allows prisoners to directly petition a district court for compassionate

18   release.    However, such petition requires evidence that the Defendant has exhausted

19   administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). This court and other district courts in
20   the Ninth Circuit have considered whether district courts may create an exception to §
21
     3582(c)(1)(A)(i)’s exhaustion requirement on the basis of the COVID-19 pandemic and
22
     concluded that failure to exhaust administrative remedies is fatal to a compassionate release
23
     petition even in light of the urgency created by COVID-19. See United States v. Fuller, No.
24

25   CR17-0324JLR, 2020 WL 1847751, at *2 (W.D. Wash. Apr. 13, 2020).

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
             Case 2:16-cr-00277-RSM Document 164 Filed 04/29/20 Page 3 of 3



            Given Mr. Thorson’s failure to include any details specific to himself and failure to
 1

 2   include any legal analysis, this Motion is properly denied. Mr. Thorson cites no basis for a

 3   motion seeking compassionate release of others similarly situated. Mr. Thorson has also

 4   apparently failed to exhaust administrative remedies required for compassionate release.
 5
     Accordingly, having reviewed the Motion, along with the remainder of the record, the Court
 6
     hereby finds and ORDERS that Defendant’s Motion for Compassionate Release, Dkt. #163, is
 7
     DENIED.
 8
            DATED this 29th day of April, 2020.
 9

10

11

12

13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
